          Case 1:17-cv-02363-RC Document 24 Filed 09/12/19 Page 1 of 3



                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


    GIFFORDS LAW CENTER TO PREVENT
    GUN VIOLENCE,

                    Plaintiff,

                       vs.                        Case No. 17-2363 (RC)

    BUREAU OF ALCOHOL, TOBACCO,
    FIREARMS AND EXPLOSIVES,

                   Defendant.



                 JOINT STATUS REPORT AND PROPOSED SCHEDULE

        Plaintiff, Giffords Law Center to Prevent Gun Violence (Giffords Law Center), and

Defendant, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), jointly submit this

proposed schedule for further proceedings in this matter.

        Giffords Law Center filed a Complaint against ATF under the Freedom of Information

Act, 5 U.S.C. § 552, et seq. (FOIA), on November 9, 2017, regarding two outstanding FOIA

requests that Giffords Law Center had submitted to the agency. See Dkt. No. 1. The first FOIA

request seeks records that reveal the extent to which individuals affiliated with the Washington

gun lobby affected the statements and actions of Administration officials in the period

immediately following the mass shooting in Las Vegas, Nevada. See id. at 7. The second FOIA

request seeks records that reveal the extent to which the Washington gun lobby influenced the

Administration’s gun policy decisions, more generally. See id. at 9.1


1
  ATF has searched for this second request and states it has been unable to locate any evidence of
its receipt. Giffords Law Center has provided to ATF a copy of the second FOIA request and the
accompanying transmission email that Giffords Law Center has in its records. ATF is currently
processing that request as well.
          Case 1:17-cv-02363-RC Document 24 Filed 09/12/19 Page 2 of 3



       On January 9, 2018, based upon a proposal by the parties, the Court entered a scheduling

order governing the production of records in this case calling for monthly productions of

responsive, non-exempt records. See Dkt. No. 12. ATF has been making monthly productions,

based upon a review of at least 750 pages of potentially responsive records per month. ATF

previously anticipated that it would complete its production of responsive non-exempt records by

August 26, 2019. ATF has now determined that it will complete its production no later than

November 13, 2019, following the discovery of additional potentially responsive records.

Accordingly, the parties suggest that they file a joint status report proposing a schedule for future

proceedings in this matter by November 22, 2019.

Dated: September 12, 2019                             Respectfully submitted,

                                                      /s/ Robin F. Thurston
                                                      Javier M. Guzman (D.C. Bar No. 462679)
                                                      Robin F. Thurston (D.C. Bar No. 1531399)
                                                      Democracy Forward Foundation
                                                      P.O. Box 34553
                                                      Washington, DC 20043
                                                      (202) 448-9090
                                                      jguzman@democracyforward.org
                                                      rthurston@democracyforward.org

                                                      J. Adam Skaggs (pro hac vice)
                                                      Giffords Law Center to Prevent Gun
                                                      Violence
                                                      223 West 38th St. #90
                                                      New York, NY 10018
                                                      (917) 680-3473
                                                      askaggs@giffords.org

                                                      Counsel for Plaintiff


                                                      JESSIE K. LIU,
                                                      D.C. BAR # 47284
                                                      United States Attorney
                                                        for the District of Columbia



                                                  2
Case 1:17-cv-02363-RC Document 24 Filed 09/12/19 Page 3 of 3



                                 DANIEL F. VAN HORN
                                 D.C. BAR # 924092
                                 Chief, Civil Division


                                 /s/ Marina Utgoff Braswell
                                 MARINA UTGOFF BRASWELL
                                 D.C. Bar # 416587
                                 Assistant United States Attorney
                                 United States Attorney’s Office
                                 555 4th Street, N.W. – Civil Div.
                                 Washington, D.C. 20530
                                 (202) 252-2561
                                 Marina.Braswell@usdoj.gov

                                 Counsel for Defendant




                             3
